OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, with costs to appellants, and matter remitted to the Appellate Division, Third Department, with directions to remand to the Workers’ Compensation Board for determination as to other issues, including the threshold issue of whether the employer was given timely notice of the injury or death for which compensation is claimed {see, Workers’ Compensation Law § 18) and, as so modified, affirmed.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.